Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered April 26, 2001, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree and assault in the first degree, and sentencing him to consecutive terms of 25 years to life and I2V2 to 25 years, and a concurrent term of 10 to 20 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility.
Defendant’s claims of prosecutorial misconduct are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
The record does not establish that defendant’s sentence was based on any improper criteria, and we perceive no basis for reducing the sentence. Concur—Tom, J.E, Marlow, Williams, Gonzalez and Catterson, JJ.